Citation Nr: 1212454	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  11-09 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the RO in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

The Court has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded the case in September 2011, in part, for the RO/AMC to request records from the June 2008 private audiologist including an interpretation of the June 2008 audiogram and any indication that there may be a relationship between the Veteran's service and his hearing loss.  A review of the file indicates that the Veteran completed an authorization and consent form, in October 2011, in response to the AMC duty to assist letter but the directive regarding an attempt to obtain further records and/or clarification from the June 2008 private audiologist was not completed.  As the Veteran has provided a completed authorization and consent form, and the question of clarification of any relationship between service and the Veteran's current bilateral hearing loss still remains, the Board finds that further development is required.  On Remand, the RO/AMC should request records from the June 2008 private audiologist including an interpretation of the June 2008 audiogram, and seek clarification regarding any indication that there may be a relationship between the Veteran's service and his hearing loss.     

Additionally, in the Veteran's November 2011 statement, he indicated that he had an appointment at the VAMC in November 2011.  As his statement was in the context of a letter regarding his hearing loss, it appears that the November 2011 treatment record may be relevant to the claim.  As the most recent VA outpatient treatment records are dated in August 2011, any additional outstanding treatment records should be obtained.  Also, VA treatment records dating from May 2008 were not obtained in accordance with the prior remand directive.  Accordingly, these records must be obtained as well.  

The Board observes that the RO/AMC complied with the remaining remand directive regarding a VA examination and clarification from the January 2009 VA examiner as to any relationship between service and a current hearing loss disorder.  The examiner was asked to consider the Veteran's statements that he experienced hearing loss since service and consider the June 2008 private audiogram and any accompanying opinion.  The Board acknowledges that because the RO/AMC did not comply with the directive to seek further records and/or clarification from the private audiologist, there was no private nexus opinion for the November 2011 VA examiner to consider.  Therefore, on Remand, depending on any response received from the private audiologist, the RO/AMC should consider whether further clarification from the VA examiner is required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Obtain VA clinical records, related to hearing loss, from the Gainesville, Florida VA healthcare system, to include Lecanto VA outpatient treatment center, for the period from May 2008 to the present.  Any negative response should be noted in the file. 

2. Request records from the June 2008 private audiologist including an interpretation of the June 2008 audiogram and clarification with supporting rational of any indication that there may be a relationship ("at least as likely as not" i.e., 50 percent or greater probability) between the Veteran's service and his hearing loss.  Any negative response should be noted in the file.

3. Thereafter, the AMC should complete any further development as required by any new evidence (including returning the November 2011 VA examination report to the examiner for an addendum addressing any new private medical opinion obtained), then re-adjudicate the issue on appeal.  If any benefit sought remains denied, the Veteran and the representative should be provided with a supplemental statement of the case (SSOC).  

The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues, as well as a summary of the evidence received since the issuance of the last SSOC.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



